IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 01-30483
                               Summary Calendar



JOHNNIE W. NUGENT, JR.,

                                                   Plaintiff-Appellant,

versus

LARRY G. MASSANARI, ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant-Appellee.

                            --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                                (00-CV-1911)
                            --------------------
                              October 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant           Johnnie   Nugent    appeals   the    district

court’s affirmance of the Social Security Commissioner’s decision

to   deny      disability     benefits.       Nugent     contends      that   the

administrative law judge (ALJ) (1) incorrectly determined that

Nugent suffered no significant adverse effects from taking either

of his medications, Flexeril or Soma; (2) should not have relied

solely on the medical-vocational grid table in 20 C.F.R. Pt. 404,

Subpt. P., Appendix 2, Table 2, to determine Nugent’s disability,

given    his    pain   and   the   nonexertional      side   effects   from   the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
medication; and, (3) improperly determined that Nugent had a sixth

grade education as opposed to considering Nugent illiterate for

purposes of assessing his disability status.

     The ALJ’s determination that the record did not indicate that

Nugent   suffered   significant   adverse   effects   from   taking   his

medication is supported by substantial evidence.        See Leggett v.

Chater, 67 F.3d 558, 564 (5th Cir. 1995); Adams v. Bowen, 833 F.2d
509, 512 (5th Cir.1987). Furthermore, Nugent does not indicate how

the alleged side effects affected his residual functional capacity.

The ALJ’s reliance on the medical-vocational grid table was thus

not error.     See Scott v. Shalala, 30 F.3d 33, 34 (5th Cir. 1994);

Crowley v. Apfel, 197 F.3d 194, 199 (5th Cir. 1999).         And, even if

the ALJ should have considered Nugent illiterate as opposed to

having a limited education, the grid table rule to which illiteracy

applies for an individual of Nugent’s age and functional capacity,

as determined by the ALJ, indicates that a non-disabled finding is

appropriate.

     As the district court’s affirmance of the Commissioner’s

decision to deny disability benefits was correct, the judgment is

AFFIRMED.




                                   2